Citation Nr: 1822507	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of fracture of the right knee with traumatic arthritis, currently rated under Diagnostic Code (DC) 5010-5261.

2. Entitlement to a rating in excess of 10 percent for right knee arthritis with limitation of flexion of the leg, currently rated under DC 5010-5260.

3. Entitlement to a rating in excess of 10 percent for right knee instability.

4. Entitlement to a rating in excess of 10 percent for left knee, status post partial knee replacement (previously diagnosed as partial meniscectomy).

5. Entitlement to a separate rating for a right knee meniscus condition under DC 5259.

6. Entitlement to a separate rating for left knee limitation of flexion of the leg under DC 5260.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973 and from November 1974 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, October 2016, and September 2017, the claims were remanded for further development.

The Board notes that the issues listed as number 1 and number 4 were the original issues certified to the Board.  Since the last Board Remand in September 2017, the Appeals Resource Center granted a separate 10 percent rating for right knee arthritis with limitation of flexion of the leg, a separate 10 percent rating for right knee instability, a temporary total rating from December 16, 2015 to March 31, 2016 (continuing a 10 percent rating thereafter), and service connection for scars for both knees (noncompensable rating).  The Supplemental Statement of the Case issued in September 2017 addressed issues numbered 1 through 4 as listed on the title page, assuming that the Veteran is continuously seeking overall increased ratings for both of his knees.  For ease of organization, the Board has continued the characterization of these issues for the knee claims and added additional issues where the Board is granting separate ratings herein.


FINDINGS OF FACT

1. Right knee disability under DC 5261 is manifested by painful motion; limitation of extension is no worse than 5 degrees.

2. Right knee disability under DC 5260 is manifested by painful motion; limitation of flexion is no worse than 110 degrees.  

3. Right knee instability under DC 5257 is no worse than slight lateral instability.

4. Left knee disability is manifested by frequent episodes of locking, pain, and effusion.

5. The Veteran has a right knee meniscus condition that is characterized by symptomatic removal of the cartilage.  

6. Left knee disability is manifested by painful motion; limitation of extension is no worse than 0 degrees and limitation of flexion is no worse than 95 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for residuals of fracture of the right knee with traumatic arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5010-5261 (2017).

2. The criteria for a rating in excess of 10 percent for right knee arthritis with limitation of flexion of the leg have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2017).

3. The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5257 (2017).

4. The criteria for a 20 percent rating for left knee, status post partial knee replacement (previously diagnosed as partial meniscectomy), have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5258 (2017).

5. The criteria for a 10 percent separate rating for a right knee meniscus condition have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5259 (2017).

6. The criteria for a separate rating for left knee limitation of flexion of the leg have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Rating Principles

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59.  The intent of the rating schedule is to recognize actually painful, unstable, or misaligned joints, due to healed injury, as productive of disability and entitled to at least the minimum compensable rating for the joint.  Id.

VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Nonetheless, a rating higher than the minimum compensable rating is not assignable under any DC (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may suffice to the extent that the statements describe symptoms capable of lay observation.  27 Vet. App. 415, 427-28 (2015) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

II. Discussion

A. Right Knee

(1) In excess of 30 percent under DC 5010-5260

In this case, the Veteran is currently assigned a 30 percent evaluation for his right knee disability pursuant to 38 C.F.R. § 4.71a, DC 5010-5260, applicable to arthritis due to trauma and limitation of extension of the leg.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which, in this case, would be DC 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees. When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

In order to obtain the next higher rating of 40 percent, the Veteran's right knee limitation of extension has to more nearly approximate extension to 30 degrees.  On review, the Veteran has not demonstrated extension worse than 5 degrees.  On VA examinations in October 2009, February 2016, and December 2016, the Veteran's extension was to 0 degrees without pain; range of motion was unchanged after repetitive-use testing.  On VA examination in June 2017, the Veteran's flexion was noted to have a range from 5 to 110 degrees, and the Veteran's extension was noted to have a range from 140 to 0 degrees.  Giving him the benefit of the doubt, the Board will consider the 5 degrees to be the extension value for this examination.  He had pain with range of motion testing with flexion and extension, but range of motion measurements were unchanged after repetitive-use testing.  VA treatment records also contain range of motion findings where extension was no worse than 0 degrees.  See September 2010, October 2010, April 2011, October 2011, April 2012, November 2015 VA, and June 2016 Treatment Records.  

The Board has carefully considered the Veteran's statements regarding right knee pain and limitations.  However, "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  In other words, flare-ups and limitation of motion are already contemplated by the current 30 percent rating and any increase in rating beyond that 30 percent must be justified by measurable loss, which has not amounted to compensable measurable loss based on the evidence.  
This is the maximum rating assignable under such circumstances.  See Petitti, 27 Vet. App. at 426; Mitchell, 25 Vet. App. at 36.  The Board will later discuss the Veteran's flare-ups in the analysis below.  

Under DC 5010-5260, the Veteran's right knee extension is appropriately rated at 30 percent.  A higher evaluation under this DC is not warranted.

To address the representative's concern regarding rating reduction, Board also notes that this 30 percent rating has been in effect since 1980.  When a disability rating has been in effect for 20 or more years, that rating is protected.  38 C.F.R. § 3.951(b).  See March 2018 Appellate Brief.  While the Veteran is being denied a higher rating here, there is no threat of a reduction in the currently assigned 30 percent rating.

(2) In excess of 10 percent under DC 5010-5260

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As such, the Veteran was recently awarded a separate 10 percent rating for limitation of flexion of the right knee under DC 5010-5260.  

Under DC 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under DC 5260.

Thus, in order to obtain the next higher rating of 20 percent, the Veteran's right knee flexion would have to more nearly approximate flexion limited to 30 degrees.  A review of the record demonstrates flexion no worse than 110 degrees.  On VA examination in October 2009, February 2016, December 2016, and June 2017, flexion was measured to 140 degrees (without pain), 130 degrees (without pain), 140 degrees (without pain), and 110 degrees (with pain on flexion), respectively.  After repetitive-use testing, range of motion was unchanged in value.  VA treatment records document flexion to 110 degrees (September 2010), 125 degrees (October 2010, April 2011, October 2011, April 2012), and 110 degrees (November 2015 and June 2016).  As such, the Veteran is appropriately rated as 10 percent disabling under DC 5010-5260.

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti, 27 Vet. App. at 424 (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  The current 10 percent rating already contemplates pain and other functional limitations, such as limitations with walking and standing.  

The Board has carefully considered the Veteran's statements regarding right knee pain and limitations.  However, "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 33, 43.  In other words, flare-ups and limitation of motion are already contemplated by the current 10 percent rating and any increase in rating beyond that 10 percent must be justified by measurable loss, which has not amounted to compensable measurable loss based on the evidence.

This is the maximum rating assignable under such circumstances.  Petitti, 27 Vet. App. at 426; Mitchell, 25 Vet. App. at 36.  The Board will separately discuss the Veteran's specific contentions as to his flare-ups in the section below.  

(3) In excess of 10 percent under DC 5257 (right knee instability)

VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  As such, the Veteran was recently awarded a separate rating for slight right knee instability.  

Under DC 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

On review, the Veteran's right knee disability does not more nearly approximate moderate instability.  At the October 2009 VA examination, the Veteran complained of instability, but examination findings showed no objective evidence of such.  Upon joint stability testing at the February and December 2016 VA examinations, the right knee was normal.  The Veteran explained that he felt that his right knee "moves" to the February 2016 VA examiner, who did not find objective evidence of instability upon testing.  The Veteran then stated, "I guess it's better . . . it's tightened up."  He stated that his knees were unstable and he had a concern for falling.  He wore a knee brace on each knee.  See December 2016 VA Examination.  Upon joint stability testing at the June 2017 VA examination, the Veteran demonstrated "1+ (0-5 millimeters) of instability in the right knee joint (Lachman test).  All other tests were normal.  

The Board has considered all the Veteran's statements regarding his feelings of instability in his right knee and the additional medical evidence of record.  At worst, the Veteran demonstrated slight instability based upon the findings of the June 2017 examination.  Prior to that, his statements of feeling unstable did not manifest in actual objective findings of instability in his right knee.  

A rating higher than 10 percent for right knee instability is not warranted.  

(4) Separate ratings under DC 5258 or DC 5259

Under DC 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.  This is the maximum schedular evaluation available under this DC.  Under DC 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5258.  Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  A 20 percent rating is the maximum schedular evaluation available under DC 5258.  

The Veteran underwent meniscectomy in service and during the appeal period he exhibited some symptoms of pain and some effusion, but not frequent episodes of locking, pain, and effusion.

The Veteran had bilateral knee pain and bilateral knee effusion.  See October 2009 VA Examination and August 2010 VA Treatment Record.  However, upon VA examination in 2016 and 2017, he did not have other relevant symptoms other than pain in the right knee, status post meniscectomy.  As such, a 10 percent separate rating is warranted under DC 5259.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258 or DC 5259, or vice versa).  As he did not have frequent episodes of locking, pain, and effusion in the right knee, a 20 percent rating under DC 5258 is not warranted.

(5) Provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluations, and no higher.

In this regard, the Board observes that the Veteran complained of pain in his right knee throughout the appeal period, which is evident in his submissions to VA and in VA treatment records.  At his October 2009 VA examination, the Veteran complained of increased right knee pain with standing and walking, and the pain improved when offloading weight.  Flare-ups occurred almost every day, lasting for several hours, and were precipitated by prolonged standing or walking, and alleviated with rest and medications.  At his February 2016 examination, the Veteran reported no flare-ups of the knees.  He described his functional loss as not being able to do much stooping, running, going up stairs, and walking.  At his December 2016 examination, he reported that his knee pain was throbbing, pain was rated as 5 out of 10, and right knee injections proved no longer effective.  He experienced disturbance of locomotion and interference with standing.  At the 2017 VA examination, he did not report flare-ups, but he described his functional loss as having decreased ability to stand or walk for prolonged periods of time.  

On review, the Board finds that the effect of the pain and functional loss in the right knee is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the October 2009, February 2016, December 2016, and June 2017 VA examiners indicated that the Veteran's right knee did not have any diminution with repetitive testing.  As per Mitchell, 25 Vet. App. 32, flare-ups must be quantifiable and must result in limitation of motion or function beyond that contemplated by the already provided evaluation.  In addition, because there is a regulation addressing stabilization of ratings (38 C.F.R. § 3.344), the flare-up must be of such length as to establish that the overall impairment is more severe than currently evaluated, rather than a brief snapshot in time.  Here, his statements alone, even when accepting them as credible, would not warrant a higher evaluation based upon flare-ups since such flare-ups do not additionally limit function in a quantifiable way and are not of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.  

In sum, 38 C.F.R. § 4.1 provides that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of exacerbation or flare-ups are not quantifiable and not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, the spirit of 38 C.F.R. § 4.1, and the rule regarding stabilization of ratings.  Accordingly, the Board concludes that an increased or separate evaluation is not warranted for the Veteran's service-connected right knee disability under DeLuca.

(6) Other potentially applicable DCs 

The Board has also considered whether a higher or separate evaluation is warranted under any other DC.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under DC 5256 (ankylosis), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  In addition, based on the aforementioned range of motion findings, the record shows that the Veteran's right knee is not fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, separate or higher ratings are not warranted under DCs 5256, 5262, and 5263.  Furthermore, the Board notes that the Veteran is already in receipt of service connection (noncompensable) for scars of the right and left knees, which have not shown to be painful and/or unstable on this record.

B. Left Knee

(1) In excess of 10 percent under DC 5259 or DC 5258

The Veteran is currently rated as 10 percent disabling for his left knee disability under DC 5259 for the symptomatic removal of semilunar cartilage.  This is the maximum rating under this DC.  However, the Board finds that the Veteran's symptomatology more nearly approximates the 20 percent rating under DC 5258, which is the other DC addressing a meniscus removal.  Under DC 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5258.  

On review, the record demonstrates frequent episodes of locking, pain, and effusion in the left knee joint.  VA treatment records have consistently documented reports of knee pain, at times left side greater than right side, throughout the appeal period.  He has consistently been taking pain medications and has tried injections until they became ineffective.  See April 2012 VA Treatment Record.  The Veteran reported that his left knee "locks up" in statements to VA in October 2009 and in March 2011.  In October 2009 and August 2010, there was effusion in his knees.  At the February 2016 VA examination, there was a noted history of recurrent effusion post-operation.  

To assign compensable evaluations under both DC 5258 and 5259 would constitute pyramiding, as the symptoms related to the Veteran's left knee, to include pain, effusion, and locking, were already compensated under DC 5259.  However, the Court has also held that VA may change the DCs under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  As such, in the instant case, the Board finds it appropriate to give the Veteran the higher (20 percent) left knee rating under DC 5258.

This evaluation does not interfere with or disturb the temporary total evaluation that the Veteran received for convalescence following his left knee surgery from December 16, 2015 to March 31, 2016.  38 C.F.R. § 4.30.  

(2) Separate ratings under DC 5260 and DC 5261 and provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59

As mentioned above, the Rating Schedule does not prohibit separate evaluations under DC 5260 or 5261 for limitation of motion and a separate rating for meniscal impairment.  Lyles, 29 Vet. App. 107.  Here, it has been noted consistently throughout the record that the Veteran experiences painful motion in his left knee.  See VA Treatment Records and VA Examination Reports.  As a reminder, 38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Petitti, 27 Vet. App. 415.  Section 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id.  Thus, because the trigger for a minimum disability rating under 38 C.F.R. § 4.59 is an actually painful, unstable, or malaligned joint, assignment of a 10 percent rating is warranted.  Id.  As such, a separate 10 percent rating under DC 5261, limitation of flexion, is warranted. 

Compensation for pain is limited to a single 10 percent disability rating per joint when there is no actual or compensable limitation of motion.  Mitchell, 25 Vet. App. at 39.  Here, the Veteran has no compensable limitation of motion but the evidence shows functional loss due to painful motion that is otherwise not compensable under the rating criteria.  On review, the Veteran's left knee flexion was shown to be no worse than 95 degrees.  

On VA examinations in October 2009, February 2016, December 2016, and June 2017, left knee flexion was measured to 140 degrees (without pain), 95 degrees (without pain), 100 degrees (with pain on flexion), and 110 degrees (with pain on flexion), respectively.  After repetitive-use testing, range of motion was unchanged in value.  VA treatment records document flexion to 110 degrees (September 2010, November 2015, and June 2016), 120 degrees (October 2010, October 2011), 125 degrees (April 2011), and 135 (March 2016).  His extension was no worse than 0 degrees on all of the same examination reports.  As such, the Veteran is appropriately rated as 10 percent disabling under DC 5260 with the considerations of Mitchell, Deluca, and §§ 4.40, 4.45, and 4.59.  This includes consideration of the Veteran's reports of flare-ups.  See supra, analysis in Part II.A.5.

Because the Veteran's left knee limitation of motion does not approximate 30 degrees of flexion or 15 degrees of extension, the Board finds that the functional loss does not meet the requirements for a 20 percent disability rating during the appeal period.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).

(3) Separate rating under DC 5257

The record demonstrates that the Veteran's left knee experienced clicking and popping.  See August 2009 VA Treatment Record and October 2009 VA Examination.  He also stated that his left knee gives out more often and pops and clicks when he stands.  See December 2012 VA Treatment Record.  

However, there is no evidence of instability or subluxation, other than unconfirmed reports of the left knee giving way, popping, and locking.  The Board considered the Veteran's statements and testimony as to instability in his left knee in conjunction with the objective medical findings of record.  A 10 percent rating under DC 5257 requires a finding of slight recurrent subluxation or lateral instability.  This was not shown upon objective examinations of record.  In fact, all VA examinations and VA treatment records consistently indicate that the Veteran's left knee was stable after various tests for stability.  VA examination reports have expressly indicated that there was no instability, subluxation, and dislocation present.  Although the Board finds that the Veteran's assertions as to his knee feeling unstable are competent statements, the Board is persuaded by the results of various joint stability tests, to include the Lachman test and posterior drawer test.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this record, results of such joint stability tests were normal and did not show any objective findings of instability in the left knee.  A separate rating under DC 5257 for the left knee disability is not warranted.

(4) Other potentially applicable DCs

The Board has also considered whether a higher or separate evaluation is warranted under any other DC.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher and/or separate evaluations under DC 5256 (ankylosis), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  In addition, based on the aforementioned range of motion findings, the record shows that the Veteran's left knee is not fixated or immobile.  Therefore, separate or higher ratings are not warranted under DCs 5256, 5262, and 5263.  Furthermore, the Board notes that the Veteran is already in receipt of service connection (noncompensable) for scars of the right and left knees, which have not shown to be painful and/or unstable on this record.

In reaching these conclusions, the Board considered the Veteran's reports of observable symptomatology and incorporated such in its evaluation of the Veteran's disability picture.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 30 percent for residuals of fracture of the right knee with traumatic arthritis, currently rated under DC 5010-5261, is denied.

A rating in excess of 10 percent for right knee arthritis with limitation of flexion of the leg, currently rated under DC 5010-5260, is denied.

A rating in excess of 10 percent for right knee instability is denied.

A 20 percent rating for left knee, status post partial knee replacement (previously diagnosed as partial meniscectomy), under DC 5258, is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A separate 10 percent rating for a right knee meniscus condition under DC 5259 is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A separate 10 percent rating for left knee limitation of flexion of the leg under DC 5260 is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


